25 F.3d 1041NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of AMERICA, Plaintiff Appellee,v.Steve Rudolph GELIS, Defendant Appellant.
No. 92-6513.
United States Court of Appeals,Fourth Circuit.
Submitted May 14, 1993.Decided June 7, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CR-88-56, CA-92-295).
Steven Rudolph Gelis, Appellant Pro Se.
Solomon Louis Wisenberg, Ass't.  U.S. Atty., Raleigh, NC, for Appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Steven Rudolph Gelis appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Gelis, Nos.  CR-88-56;  CA-92-295 (E.D.N.C. May 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Gelis's motions for oral argument, appointment of counsel, and production of transcripts